IN THE SUPREME COURT OF THE STATE OF NEVADA


                     THE STATE OF NEVADA,                                      No. 82038
                     Appellant,
                     vs.
                     TARIQ MANSON,                                                       LE
                     Respondent.                                                     SEP 1 2 2022


                                                  ORDER OF AFFIRMANCE

                                    This is an appeal from a district court amended decision and
                     order dismissing the case against respondent without prejudice. Eighth
                     Judicial District Court, Clark County; Linda Marie Bell, Judge.
                                    Respondent Tariq Manson was charged in 2018 with sexual
                     assault of a minor under 14 years of age and three counts of lewdness with
                     a child under the age of 14. Manson was initially found not competent to
                     stand trial twice.     After undergoing competency restoration treatment,
                     three doctors from the Stein Forensic Facility eventually deemed him
                     competent.      Dr. Jones-Forrester, a clinical neuropsychologist hired by
                     Manson,    evaluated him and         reported   that Manson's longstanding
                     intellectual    disability    and   neurocognitive   deficits   rendered       him

                     incompetent without the possibility of restoration. Manson challenged the
                     competency determination and, after a competency hearing, the district
                     court concluded that Manson was incompetent without the possibility of
                     restoration, relying heavily on Dr. Jones-Forrester's findings, and dismissed
                     the case against Manson without prejudice. While the district court found
                     that Manson was incompetent without the "possibility" of restoration, that
                     standard is higher than the statutory standard, which expresses the test in
                     terms of "no substantial probability of attaining competency in the
                     foreseeable future."         NRS 178.460(4)(d); see also NRS 178.425(5).
SUPREME COURT
        OF
     NEVADA


101 1947A    A311,
                                                                                     ?Z. Z 041S-
                   Nonetheless, the district court's finding of no "possibility" of restoration
                   necessarily means that the statutory standard of a "substantial probability"
                   was not met either. So, we will analyze whether the district court erred by
                   finding no substantial probability of restoration.
                               The State argues that the district court abused its discretion by
                   finding that Manson was incompetent and could not be restored to
                   competency. Specifically, it asserts that the district court (1) applied a
                   competency test that expects too much of criminal defendants, (2) accorded
                   insufficient weight to evidence of Manson's competency and restorability,
                   and (3) failed to account for possible accommodations.
                               The Fourteenth Amendment dictates that a defendant who is
                   more likely than not incompetent may not be criminally tried. Cooper v.
                   Oklahoma, 517 U.S. 348, 350, 355-56 (1996).             A defendant may be

                   incompetent for any number of reasons, including intellectual disability—
                   the assessment of which in the competency context is an especially
                   "complicated task," United States v. Pervis, 937 F.3d 546, 554, 558 (5th Cir.
                   2019), cert. denied, Gray u. United States,          U.S.    , 141 S. Ct. 2788

                   (2021), as is restorability, e.g., Colleen Morrison, Note, The Continued
                   Indefinite Incarceration of Indiana's Incompetent Defendants Post-Jackson,
                   54 Ind. L. Rev. 719, 732 (2021) ("Referred to as the 'quandary of
                   unrestorability,' forensic psychiatry encounters great difficulty predicting
                   whether efforts to restore a defendant's competency will be successful . . . .")
                   (quoting George F. Parker, The Quandary of Unrestorability, 40 J. Am.
                   Acad. Psychiatry L., 171, 171 (2012)).
                               A district court deciding if a defendant is competent asks if "the
                   defendant has sufficient present ability to consult with his lawyer with a
                   reasonable degree of rational understanding, and whether he has a rational

SUPREME COURT
                   and factual understanding of the proceedings against him." Jones v. State,
       OP
    NEVA DA
                                                          2
MI I947A    AVID
                        107 Nev. 632, 637, 817 P.2d 1179, 1182 (1991).' The question of competency
                        "is not concerned with the defendant's responsibility but rather with his
                        ability to participate in the proceedings in a meaningful way." 1 Wayne R.
                        LaFave, Substantive Criminal Law § 8.1(a) (3d ed. 2018); see also Drope v.
                        Missouri, 420 U.S. 162, 171 (1975) (providing that a defendant must be able
                        "to assist in preparing his defense"); Price v. Thurmer, 637 F.3d 831, 833-34
                        (7th Cir. 2011) (stating that a defendant must "be able to follow the
                        proceedings and provide the information that his lawyer needs in order to
                        conduct an adequate defense, and to participate in certain critical
                        decisions"); United States v. Hoskie, 950 F.2d 1388, 1392 (9th Cir. 1991)
                        (explaining that the competency inquiry asks if a defendant can "participate
                        effectively in his trial").
                                      In answering these questions, "the district court may consider
                        various sources of evidence, 'including ... its own observations of the
                        defendant's    demeanor       and   behavior;   medical   testimony;   and   the

                        observations of other individuals that have interacted with the defendant."
                        Pervis, 937 F.3d at 554 (quoting United States v. Porter, 907 F.3d 374, 380
                        (5th Cir. 2018) (internal quotation marks omitted)); see also Calvin v. State,
                        122 Nev. 1178, 1183, 147 P.3d 1097, 1100 (2006) ("Accuracy is best served
                        when the district court and any appointed experts consider a wide scope of
                        relevant evidence at every stage of the competency proceeding . . . .").
                        "When there is conflicting psychiatric testimony at a competency hearing,"




                              lThis test is derived from Dusky v. United States, 362 U.S. 402 (1960),
                        and has been codified in Nevada law in NRS 178.400(2). We interpret this
                        statute "as consistent with [the Dusky] standard." Calvin v. State, 122 Nev.
                        1178, 1182, 147 P.3d 1097, 1100 (2006).
SUPREME COURT
          OF
      NEVADA

                                                                 3
(( >i 1947A    <44Prm
                it is for the trier of fact to resolve. Ogden v. State, 96 Nev. 697, 698, 615
                P.2d 251, 252 (1980).
                            A district court's competency determination "is entitled to
                deference on review" and "will not be overturned if it is supported by
                substantial evidence." Calvin, 122 Nev. at 1182, 147 P.3d at 1099 (2006).
                "Substantial evidence is that which a reasonable mind might consider
                adequate to support a conclusion." Steese v. State, 114 Nev. 479, 488, 960
                P.2d 321, 327 (1998). "It is not our task, as an appellate court, to relitigate
                the battle of the experts." United States v. Simpson, 645 F.3d 300, 306 (5th
                Cir. 2011). But we are to ensure that the district court's decision is not
                "arbitrary or capricious," and does not exceed the bounds of law or reason.
                Jackson v. State, 117 Nev. 116, 120, 17 P.3d 998, 1000 (2001).
                            Here, the district court held a hearing at which the doctors
                testified, and the parties and the court questioned them. Of note, the State
                did not challenge the qualifications of Dr. Jones-Forrester, who is
                competency certified in Nevada. The court evaluated the evidence that had
                both been subject to adversarial testing and admitted without objection,
                applied the Dusky standard, and found that Manson was incompetent with
                no possibility, much less a substantial probability, of attaining competency
                in   the foreseeable    future based on      his   lifelong intellectual and

                neurocognitive deficits. Although the State argues that the district court
                applied the wrong test for competency, setting the competency bar higher
                than where it should be, we do not perceive legal error, given that the
                district court explicitly applied the Dusky standard, and the disagreement
                is essentially about whether it was met.
                            As to that, the record does not reveal that the State presented
                such strong evidence of competency or restorability as to render the district
                court's contrary finding reversible error. See Ogden, 96 Nev. at 698, 615
SUPREME COURT
        OF
     NEVADA
                                                       4
OA I ,M7A
                P.2d at 252 (indicating that the trier of fact resolves conflicting psychiatric
                testimony). Moreover, the evidentiary picture was far from clear as to what
                accommodations were possible and what effect they would have. And while
                the district court did not make detailed factual findings to support its
                decision regarding restorability, the State does not challenge that on
                appeal, and the district court's findings regarding competency support its
                conclusion regarding restorability—thus, we choose to only consider the
                arguments the State did make. See, e.g., Greenlaw v. United States, 554
                U.S. 237, 243 (2008) (noting that courts "follow the principle of party
                presentation," which requires the litigants to frame the issues). Because
                the district court's finding of incompetency without the substantial
                probability of restoration is supported by substantial evidence, and the
                district court did not abuse its discretion, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                                     J.
                                                     Stiglich
                                                        “.
                                                                  4                  J.
                                                     Cadish
                                                                  o


                                                                                      J.
                                                     Silver




SUPREME COURT
         OF
      NEVADA
                                                       5
(01 19.17A
                      HERNDON, J., with whom PARRAGUIRRE, C.J., and HARDESTY, J.,
                      agree, concurring in part and dissenting in part:
                                  I agree that the district court did not abuse its discretion in
                      deciding that Manson was not competent to proceed; however, I respectfully
                      disagree and dissent on the issue of the possibility of competency
                      restoration. Although these two concepts can be related and can involve the
                      evaluation of some of the same evidence, they are two separate judicial
                      determinations and the court must treat them as such by explaining each
                      ruling individually. The district court's finding regarding the possibility of
                      competency restoration was summary and conclusory without much
                      individualized analysis as to Manson. The conclusion was also an almost
                      verbatim recitation of the possibility of restoration finding made earlier in
                      the related case of State v. Adams, Docket No. 81782.         Such summary

                      findings prevent this court from conducting an appropriate review on
                      appeal.    For these reasons, although I concur as to the competency
                      determination, I respectfully dissent as to the possibility of restoration
                      determination and I would reverse and remand to the district court for it to
                      conduct a proper analysis and enter adequate findings of fact and
                      conclusions of law.


                                                           Herndon




                      Parraguirre


                                                      J.
                      Hardesty
SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    cdSrsp
                cc:   Hon. Linda Marie Bell, Chief Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Clark County Public Defender
                      Special Public Defender
                      Washoe County District Attorney
                      Washoe County Public Defender
                      Federal Public Defender/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
         OF
     NEVADA
                                                    7
(DV I 947À